Citation Nr: 0610722	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision.  In July 2005, a 
hearing was held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2005, the appellant's representative submitted 
additional evidence in support of his claim.  The Board notes 
that at the July 2005 hearing, the appellant's representative 
expressly indicated that the appellant was not waiving RO 
consideration of any newly submitted evidence in the first 
instance.  To ensure that the appellant's procedural rights 
are protected, insofar as he is afforded the opportunity for 
RO adjudication in the first instance, the Board must return 
the case to the RO, with the new evidence, for its initial 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Given the passage of time since his last VA examination, the 
Board finds that the RO should schedule the veteran for an 
additional medical examination to ascertain the current 
severity of his PTSD.  The RO should also attempt to obtain 
updated treatment records of the veteran.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
psychiatric problems during the course of 
this appeal (since September 1993).   The 
RO should then obtain copies of the 
related medical records that are not 
already in the claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD and address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
should provide a full multi-axial 
evaluation to include the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  The 
significance of the assigned numerical 
score should be explained, in light of 
all previously assigned scores.

3.  Thereafter, the RO should 
readjudicate the claim, including 
consideration of all additional evidence 
submitted by the veteran since its 
January 2004 supplemental statement of 
the case.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






